Citation Nr: 0532617	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service from September 1941 to June 1946, as 
a member of the Philippine Army inducted into the service of 
the Armed Forces of the United States, including service with 
recognized guerrillas.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied legal 
entitlement to VA nonservice connected death pension 
benefits.

This case was previously before the Board in March 2005 when 
it was remanded for additional development, to include 
notifying the appellant of her right to a hearing.  This was 
accomplished in an April 2005 letter.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDING OF FACT

The veteran's service was as a member of the Philippine Army 
inducted into the service of the Armed Forces of the United 
States, including service with recognized guerrillas, from 
September 1941 to June 1946.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice 
connected death pension benefits for the appellant.  
38 U.S.C.A. §§  101(2), 107, 1521 (West 2002 & Supp. 2005); 
5107(a) (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2005); Sabonis v. Brown 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to nonservice 
connected death pension benefits based on her husband's 
service.  In November 1953, the service department determined 
that the veteran had service from September 1941 to June 1946 
as a member of the Philippine Army inducted into the service 
of the Armed Forces of the United States, including service 
with recognized guerrillas.  This certification revoked the 
veteran's status with the Army of the United States (AUS) 
because his unit had been disbanded prior to July 14, 1942, 
and he was not on active duty as of that date.  A 
recertification in May 1980 shows that the veteran's 
recognized guerrilla service was from January 1945 to 
November 1945, and from thereafter until May 1946 he was with 
the regular Philippine Army.  The appellant does not dispute 
the factual determination of the veteran's service made by 
the service department.  Regrettably though, the appellant is 
ineligible for nonservice connected death pension benefits 
based on the veteran's service.

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a); see also 
38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department. 38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).

As stated above, the service department certified that the 
veteran served on active duty from September 1941 to June 
1946 and that his service was as a member of the Philippine 
Army inducted into the service of the Armed Forces of the 
United States, including service with recognized guerrillas, 
and that any prior determination of service with the AUS was 
revoked.  The Board has no reason to question the service 
department certification.  The May 1980 service department 
certification also contains needed information as to length, 
time, and character of service, and is genuine and the 
information contained in it is accurate.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
(Regular Philippine Army) while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941, 
including service as a recognized guerrilla, does not 
constitute active military, naval or air service qualifying 
for VA nonservice connected pension benefits.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Thus, the law precludes basic 
eligibility for nonservice connected pension based on the 
period of the veteran's service. 



Accordingly, basic eligibility for VA nonservice connected 
pension benefits must be denied as a matter of law.  
38 U.S.C.A. § 101 (2), 107, 1521, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has also considered VCAA Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002).  
The only issue before the Board is whether the veteran had 
qualifying service, which would make the appellant eligible 
for the benefit sought.  The record includes service 
department verification of the veteran's service.  Since 
qualifying service and how it may be established are outlined 
in statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

Entitlement to nonservice connected death pension benefits is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


